Reynolds, J.
Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board holding that she was disqualified from receiving benefits because of voluntary leaving of employment without good cause (Labor Law, § 593, suibd. 1), that her benefits were to be forfeited for 24 effective days because of a willful misrepresentation to obtain benefits (Labor Law, § 594) and that she was overpaid the sum of $50, which was ruled recoverable. The question of “good cause” is factual, and thus if the board’s determination is supported by substantial evidence, it must be upheld (Labor Law, § 623; e.g., Matter of Sperling [Catherwood], 20 A D 2d 584, mot. for lv. to app. den. 14 N Y 2d 481). Here the board could properly find that claimant provoked her discharge by taking, after due warning, an excessive vacation to travel to Europe in disregard of the employer’s rules and that, therefore, her separation from employment was not for good cause. 'The board was not compelled to accept claimant’s contention that she took the vacation for health reasons (Matter of Fusfeld [Catherwood], 19 A D 2d 678). Similarly the board could find that when claimant indicated that she lost her last employment because it was “temporary”, she made a willfully false statement to obtain benefits (Matter of Vick [Catherwood], 12 A D 2d 120). Decision affirmed, without costs.
Gibson, P. J., Herlihy, Aulisi and Hamm, JJ., concur.